     Case 3:19-cv-01354-WQH-MDD Document 19 Filed 10/15/20 PageID.1422 Page 1 of 9



1
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT
8                       SOUTHERN DISTRICT OF CALIFORNIA
9
10    MICHAEL D. KANE,                          Case No.: 19cv1354-WQH-MDD
11                                Petitioner,
                                                REPORT AND
12    v.                                        RECOMMENDATION OF UNITED
                                                STATES MAGISTRATE JUDGE
13    JOSIE GASTELO, Warden,
                                                RE: PETITION FOR WRIT OF
14                               Respondent.    HABEAS CORPUS
15
                                                [ECF No. 1]
16
17          This Report and Recommendation is submitted to United States
18    District Judge William Q. Hayes pursuant to 28 U.S.C. § 636(b)(1) and Civil
19    Local Rule 72.1(c) of the United States District Court for the Southern
20    District of California. For the reasons set forth herein, the Court
21    RECOMMENDS Michael D. Kane’s (“Petitioner” or “Kane”) Petition for Writ
22    of Habeas Corpus be DENIED.
23                          I.     FACTUAL BACKGROUND
24    A.    State Proceedings
25          “[A] determination of factual issue made by a State court shall be
26    presumed to be correct.” 28 U.S.C. § 2254(e)(1). The following facts, taken
27    from the California Court of Appeal’s June 1, 2018, decision on direct review,

                                                1
                                                                      19cv1354-WQH-MDD
     Case 3:19-cv-01354-WQH-MDD Document 19 Filed 10/15/20 PageID.1423 Page 2 of 9



1     (ECF No. 8-19 (“Lodgment 9”)), have not been rebutted with clear and
2     convincing evidence and must be presumed correct. 28 U.S.C. § 2254(e)(1);
3     Slovik v. Yates, 556 F.3d 747, 749 n.1 (9th Cir. 2009).
4                 Kane was inside a tobacco shop when he noticed a frail older
            man, Kevin Kelley, putting $900 in 20-dollar bills into his pants
5           pocket. After both men exited the store, Kelley walked to a
6           supermarket in the same shopping center, and Kane drove over to
            the supermarket in his vehicle. Kane confronted Kelley outside the
7           supermarket and demanded that he hand over his money.
8           According to Kelley’s statement to police, Kane stated something
            such as “Give me that cash outta your pocket right now or I’m gonna
9           stab you” or “cut you.” Kelley told police he saw something in
10          Kane’s hand that “looked like it could have been a knife.”
            Specifically, Kelley stated he saw Kane holding something with a
11          black handle that could have been a folded up pocket knife or
12          switchblade knife. However, Kelley did not see any blade. Kelley
            believed Kane was trying to hide the knife so no one could see it
13          but, at the same time, Kane wanted Kelley to feel threatened.
14
                  When Kelley did not immediately hand over the money, Kane
15          took it out of Kelley’s pocket by force, and in the process, he pushed
16          Kelley to the ground. After Kane fled the scene, police arrived, and
            Kelley was transported to the hospital, where it was determined
17          that he suffered a fractured hip. Kelley underwent a partial hip
18          replacement surgery. While Kelley was recovering from the
            surgery in a skilled nursing facility, he developed a urinary tract
19          infection due to a catheter that had been inserted during his stay
20          at the facility. Kelley then developed sepsis from the urinary tract
            infection and died from septic shock 17 days after he was assaulted
21          and robbed by Kane.
22
                  Police located Kane by using surveillance video from the
23          shopping center. Two eyewitnesses to the assault and robbery
24          subsequently identified Kane in a photographic line up and in
            court.
25
26                Kane was charged with, and convicted by a jury of, first degree
            felony murder and robbery, with the further finding for the robbery
27

                                              2
                                                                       19cv1354-WQH-MDD
     Case 3:19-cv-01354-WQH-MDD Document 19 Filed 10/15/20 PageID.1424 Page 3 of 9



1           count that Kane personally used a deadly or dangerous weapon (a
            knife). The information alleged that Kane incurred two prior
2           strikes, two prior serious felonies and three prior prison terms. The
3           trial court made a true finding as to all of the criminal history
            allegations except for one of the prior prison terms.
4
5                 After denying Kane’s Romero motion, the trial court
            sentenced Kane to an indeterminate sentence of 75 years to life for
6           the murder conviction, and a determinate term of 11 years for the
7           two serious felony priors and one of the prior prison terms. A 25-
            year-to-life sentence relating to the robbery count and a one-year
8           sentence for the corresponding weapon-use enhancement was
9           stayed pursuant to section 654. The trial court also stayed the
            sentence on one of the prior prison term enhancements.
10
11    (Lodgment 9 at 3-5) (internal citations omitted).
12          Petitioner filed an appeal with the California Court of Appeal raising
13    four grounds for relief. (Lodgments 4, 6). The appellate court affirmed the
14    trial court in all aspects except it ordered the judgment be amended to strike
15    the prior prison term enhancement and to correct certain clerical issues.
16    (Lodgment 9). On July 11, 2018, Petitioner filed a Petition for Review with
17    the California Supreme Court raising a single argument: the trial court
18    abused its discretion and violated Petitioner’s due process rights by failing to
19    consider the option of striking one of Petitioner’s prior strike convictions.
20    (Lodgment 10). On August 15, 2018, the California Supreme Court denied
21    the petition for review without comment. (Lodgment 11).
22    B.    Federal Proceedings
23          On July 16, 2019, Petitioner, constructively filed a Petition for Writ of
24    Habeas Corpus pursuant to 28 U.S.C. § 2254. (ECF Nos. 1, 4). Following a
25    motion to dismiss and Petitioner’s failure to move for a stay of his
26    unexhausted claims, the Court dismissed all but one of the grounds for relief
27    raised in the Petition. (See ECF Nos. 7, 14, 16). Petitioner challenges his

                                              3
                                                                       19cv1354-WQH-MDD
     Case 3:19-cv-01354-WQH-MDD Document 19 Filed 10/15/20 PageID.1425 Page 4 of 9



1     conviction on the grounds that the trial court abused its discretion and
2     violated Petitioner’s due process rights by failing to consider the option of
3     striking one of Petitioner’s prior strike convictions (See ECF No. 1 at 62-66).
4           On September 8, 2020, Respondent filed an Answer and Memorandum
5     of Points in Authorities in support thereof. (ECF No. 18-1 (“Answer”)).
6     Petitioner did not file a Traverse. (See Docket).
7                            II.   STANDARD OF REVIEW
8           “The statutory authority of federal courts to issue habeas corpus relief
9     for persons in state custody is provided by 28 U.S.C. § 2254, as amended by
10    the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA).”
11    Harrington v. Richter, 562 U.S. 86, 97 (2011). Under § 2254(d), federal
12    habeas relief for a claim adjudicated on the merits in state court is granted if
13    the state court adjudication of the claim either: “(1) resulted in a decision that
14    was contrary to, or involved an unreasonable application of, clearly
15    established Federal law, as determined by the Supreme Court of the United
16    States; or (2) resulted in a decision that was based on an unreasonable
17    determination of the facts in light of the evidence presented in the State court
18    proceeding.” 28 U.S.C. § 2254(d).
19          The state court’s decision is “contrary to” clearly established federal law
20    if it either “‘applies a rule that contradicts the governing law set forth in
21    [Supreme Court] cases’ or ‘confronts a set of facts that are materially
22    indistinguishable from a decision of [the] Court and nevertheless arrives at a
23    result different from [Supreme Court] precedent.’” Holley v. Yarborough, 568
24    F.3d 1091, 1098 (9th Cir. 2009) (quoting Williams v. Taylor, 529 U.S. 362,
25    405-06 (O’Connor, J., concurring)). The state court’s decision is “an
26    unreasonable application” of clearly established federal law “if ‘the state
27    court identifies the correct governing legal principle’ but applies the principle

                                               4
                                                                        19cv1354-WQH-MDD
     Case 3:19-cv-01354-WQH-MDD Document 19 Filed 10/15/20 PageID.1426 Page 5 of 9



1     unreasonably to the prisoner’s factual situation.” Holley, 568 F.3d at 1098
2     (quoting Williams, 529 U.S. at 413). “‘[C]learly established Federal law’ for
3     purposes of § 2254(d)(1) includes only ‘the holdings, as opposed to the dicta, of
4     [the Supreme] Court’s decisions.’” Woodall, 134 S.Ct. at 1702 (quoting Howes
5     v. Fields, 565 U.S. 499, 505 (2012)).
6                                   III. DISCUSSION
7           Petitioner’s sole claim is that the trial court abused its discretion and
8     violated Petitioner’s due process rights by denying his request to strike one of
9     his prior strike convictions pursuant to People v. Superior Court (Romero), 13
10    Cal. 4th 497 (1995) (“Romero motion”). (ECF No. 1 at 62-66). California trial
11    courts have the discretion to dismiss prior strikes in furtherance of justice
12    under California Penal Code Section 1385(a). Romero, 13 Cal. 4th at 529-30.
13    In ruling on a Romero motion, “the court in question must consider whether,
14    in light of the nature and circumstances of his present felonies and prior
15    serious and/or violent felony convictions, and the particulars of his
16    background, character, and prospects, the defendant may be deemed outside
17    the . . . spirit [of California’s Three Strikes law], in whole or in part, and
18    hence should be treated as though he had not previously been convicted of
19    one or more serious and/or violent felonies.” People v. Williams, 17 Cal. 4th
20    148, 161 (1998).
21          Petitioner argues the trial court did not understand its discretion to
22    strike just one of Petitioner’s prior strikes, as opposed to both of them. (ECF
23    No. 8-16 (“Lodgment 6”) at 37-38). Petitioner further argues that this
24    resulted in a sentencing decision that was arbitrary or capricious and
25    violated his Fourtheenth Amendment due process rights. (Id. at 39-40).
26    Respondent contends Petitioner’s claim is not cognizable in a federal habeas
27    proceeding. (Answer at 9).

                                               5
                                                                         19cv1354-WQH-MDD
     Case 3:19-cv-01354-WQH-MDD Document 19 Filed 10/15/20 PageID.1427 Page 6 of 9



1     A.    Relevant Background
2           Post-conviction, Petitioner filed a Romero motion to strike his prior
3     strike convictions for residential burglary from 2009 and 2011. (ECF No. 8-
4     12 (“Lodgment 2”) at 248-53). Petitioner argued that a sentence of 75-years-
5     to-life for the murder conviction plus an 11-year determinate sentence was
6     “overly harsh” in light of his “lack of intent to inflict injury.” (Id. at 249).
7           The trial court weighed the Romero factors and noted that “the majority
8     of them do not weigh in [Petitioner’s] favor.” (ECF No. 8-11 (“Lodgment 1-
9     11”) at 11). The trial court explained that the current offense of murder is “a
10    serious and violent offense,” and that the prior convictions were all within
11    “seven years of the offense date.” (Id. at 11-12). Further, Petitioner’s “crimes
12    [were] escalating in nature, going from nonviolent offenses to violent
13    offenses,” and the “victim in this case was extremely vulnerable.” (Id. at 12)
14    (explaining that Petitioner “took advantage of an elderly man.”). While
15    Petitioner’s attorney argued that he suffered from mental illness, the Court
16    indicated that there was “no documented history of mental illness.” (Id.).
17          The trial court did find one factor weighed in favor of Petitioner because
18    “the Court has adequate sentencing parameters without imposing a three
19    strikes law.” (Id. at 12-13). The trial court explained that “even if the Court
20    strikes the strikes, he’s still looking at 36-years-to-life.” (Id. at 13). However,
21    the trial court concluded that this one factor “is outweighed by the
22    overwhelming [other] factors that the Court mentioned.” (Id.). The trial
23    court denied Petitioner’s “request to strike the strikes or even one of the
24    strikes” and sentenced Petitioner as a third-strike offender to a term of 11
25    years, plus 75-years-to-life. (Id. at 15-16).
26          The California Court of Appeal found no abuse of discretion in the trial
27    court’s denial of the Romero motion, noting that the trial court applied the

                                                6
                                                                          19cv1354-WQH-MDD
     Case 3:19-cv-01354-WQH-MDD Document 19 Filed 10/15/20 PageID.1428 Page 7 of 9



1     proper legal criteria, and understood and exercised its discretion to
2     reasonably find that Petitioner did not fall outside the spirit of the Three
3     Strikes Law:1
4                 The trial court’s comments at the hearing plainly establish
            that the trial court understood and considered its discretion to
5           strike only one of Kane’s two strikes, as it stated that “the request
6           to strike the strikes or even one of the strikes is denied.” The trial
            court’s statement that adequate sentencing parameters existed if it
7           decided to strike both the strikes does not suggest that the trial
8           court did not consider whether to strike only one of the strikes.
            There was no need for the trial court to explain that a higher
9           sentence that would be applied if it struck only one of the strikes
10          would also be adequate, as it had already stated that a lesser
            sentence of 25 years to life plus an 11-year determinate term
11          provided adequate sentencing parameters.
12
13    (Lodgment 9 at 13).
14    B.    Discussion
15          Federal habeas relief is not available for errors of state law. Estelle v.
16    McGuire, 502 U.S. 62, 67-68 (1991). Matters relating to state sentencing
17    laws generally do not raise a federal constitutional question. See Lewis v.
18    Jeffers, 497 U.S. 764, 780 (1990) (“[F]ederal habeas corpus relief does not lie
19    for errors of state law.”). Accordingly, Petitioner’s claim that the trial court
20    abused its discretion in denying his Romero motion is not cognizable on
21    federal habeas review. Brown v. Mayle, 283 F.3d 1019, 1040 (9th Cir. 2002),
22    vacated on other grounds by Mayle v. Brown, 538 U.S. 901 (2003); Ely v.
23
24    1 The California Court of Appeal’s decision rested on state law grounds and did not
25    specifically address the federal nature of Petitioner’s claim. “When a state court rejects a
      federal claim without expressly addressing that claim, a federal habeas court must
26    presume that the federal claim was adjudicated on the merits.” Johnson v. Williams, 568
      U.S. 289, 301 (2013). As such, the Court presumes the court of appeal adjudicated the
27    federal nature of Petitioner’s claim on the merits.

                                                    7
                                                                                19cv1354-WQH-MDD
     Case 3:19-cv-01354-WQH-MDD Document 19 Filed 10/15/20 PageID.1429 Page 8 of 9



1     Terhune, 125 F. Supp. 2d 403, 411 (C.D. Cal. 2000) (finding that petitioner’s
2     claim that the trial court abused its discretion by refusing to strike a prior
3     strike conviction was not a cognizable federal habeas claim).
4           A misapplication of state sentencing law may violate due process if the
5     error is “so arbitrary or capricious as to constitute an independent due
6     process” violation. Richmond v. Lewis, 506 U.S. 40, 50 (1992). However,
7     Petitioner has not shown that the state court’s conclusion was arbitrary or
8     capricious. The appellate court’s finding that the trial court did not abuse its
9     discretion by denying Petitioner’s Romero motion is supported by the record
10    and is objectively reasonable. The trial court considered the specific aspects
11    of Petitioner’s serious criminal history. Although adequate sentencing
12    parameters existed if both prior strikes were stricken, the prior convictions
13    were recent, the severity of Petitioner’s crimes were escalating, murder is a
14    serious crime, the victim was extremely vulnerable, and Petitioner did not
15    have any history of mental illness. Given the record in this case, the Court
16    cannot conclude that the California Court of Appeal’s determination was
17    either contrary to, or involved an unreasonable application of, clearly
18    established federal law.
19                                 IV.   CONCLUSION
20          For the foregoing reasons, IT IS HEREBY RECOMMENDED that the
21    District Judge issue an Order: (1) approving and adopting this Report and
22    Recommendation, (2) directing that Judgment be entered DENYING the
23    Petition.
24          IT IS HEREBY ORDERED that no later than October 29, 2020, any
25    party to this action may file written objections with this Court and serve a
26    copy on all parties. The document should be captioned “Objections to Report
27    and Recommendation.”

                                              8
                                                                       19cv1354-WQH-MDD
     Case 3:19-cv-01354-WQH-MDD Document 19 Filed 10/15/20 PageID.1430 Page 9 of 9



1           IT FURTHER ORDERED that any reply to the objections shall be
2     filed with the Court and served on all parties no later than November 5,
3     2020. The parties are advised that failure to file objections within the
4     specified time may waive the right to raise those objections on appeal of the
5     Court’s order. See Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998).
6           IT IS SO ORDERED.
7     Dated: October 15, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                             9
                                                                      19cv1354-WQH-MDD
